On Application for Rehearing.
Blanchard, J.
The contention is that the court omitted to consider the exceptions of want of jurisdiction and no cause of action. These were filed by defendant in limine and after argument thereon were ordered by the trial judge to be referred to the merits. Whereupon defendant, reserving the benefit of his exceptions, filed his answer.
The exceptions appear not to have been specifically passed upon *1288by the court below. Its general judgment was in favor of defendants, apparently on the merits, rejecting the demands of plaintiff, and this appealed ensued.
This court, considering also the case on its merits, reached the conclusion the judgment was erroneous and decreed its reversal.
Defendant, in this application, reiterates its plea to the jurisdiction and contends that this being a suit for the specific performance of a contract of sale of land situated in another State, the courts of Louisiana are without jurisdiction to compel defendant to accept title and to pay the purchase price.
There is no force in this contention.
When a party domiciled in this State purchases in this State from another, also in this State, property located in another State, he can be sued here in the court of his domicile, which has jurisdiction to compel compliance by order or decree acting directly on the person of such purchaser, and held to pay the price which he contracted to pay. Seixas vs. King, 39 La. Ann. 512; Hayden vs. Yale & Bowling, 45 La. Ann. 362.
This is a suit for the price with tender of title. The situs of the property does not affect the completeness of the contract of sale, nor the liability to pay the price therefor.
The court had jurisdiction.
It is further contended that an obligor will not be compelled to specifically comply with his contract where the obligee can obtain redress by a suit for damages for non-performance, and for this reason no cause of action herein is shown.
Numerous decisions of this court in the past attest beyond controversy the right of action by a vendor against his vendee to compel compliance with the terms of a sale agreed upon, or with those of an adjudication made at public auction.
By the codal provisions of the law the obligations of a buyer are to pay the price of sale and to receive delivery of the thing sold. O. 0. 2549.
And on failure of the buyer to pay the price, the seller may compel him to do it by offering to deliver the thing to him. O. O. 2551.
That is the present case. Defendant is tendered the title and is sued for the price of the sale.
There is no foundation for the exception of no cause of action.
On the merits our conclusion is that no reason exists for changing *1289the judgment heretofore rendered by this court, so far as same holds the defendant liable.
The plaintiff flies a petition in the nature of an application for rehearing, asking that the decree herein be amended by directing payment of interest by defendant at the rate of live per cent, per annum on the amount of the purchase price from the date of adjudication, which was May 6, 1896.
The original petition asks for interest only from June 30, 1896, the ■date of the tender of title. Interest should be allowed from that time, and the decree will be corrected accordingly.
For the reasons assigned it is ordered that a rehearing be refused, and, amending our former decree, it is now adjudged and decreed that the judgment appealed from be annulled and reversed, and that there be judgment in favor of the plaintiff ordering and compelling defendant to accept the title of the property tendered him on the •30th of June, A. D. 1896, and condemning him to pay to plaintiff the sum of four thousand five hundred dollars, the price thereof, together with legal interest thereon from said 30th of June, A. D. 1896, until paid, and costs of both courts.